Citation Nr: 0740467	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-03 211	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include obsessive-compulsive disorder with depression and 
memory loss.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.  The veteran served in the United States Army Reserves 
from February 1968 to March 1972, in the Army National Guard 
from December 1975 to December 1978 and from July 1981 to 
April 1984, in the United States Army Reserves from December 
1984 to August 1988, and in the Army National Guard from 
August 1988 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).  


FINDING OF FACT

The competent evidence of record demonstrates that a 
psychiatric disorder, to include obsessive-compulsive 
disorder (OCD) with depression and memory loss, is not 
related to active service. 


CONCLUSION OF LAW

A psychiatric disorder, to include OCD with depression and 
memory loss, was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in March 2000 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's available 
service medical records, his available personnel records, his 
VA treatment records, his Social Security Administration 
records, and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, all 
necessary VA medical examinations have been conducted.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Generally, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Historically, the veteran served on active duty from March 
1966 to February 1968.  Thereafter, the veteran served in the 
United States Army Reserves (USAR) from February 1968 to 
March 1972, in the Army National Guard (ARNG) from December 
1975 to December 1978 and from July 1981 to April 1984, in 
the USAR from December 1984 to August 1988, and in the ARNG 
from August 1988 to August 1991.  The veteran contends that 
he was involved in a motor vehicle accident while inservice, 
which caused his OCD.  Specifically, the veteran alleges that 
he was driving an Army vehicle down a mountain road and 
caught the roof of the truck on a local business, tearing off 
part of the roof.  He further alleges that he was scared and 
didn't know what to do, so he left the scene of the accident 
and returned to report the accident to his unit.  He claims 
that he was scared of being detained in Germany instead of 
rotated back to the United States as a result of the 
accident.  The veteran also stated that his OCD symptoms 
started and gradually got worse after he completed boot camp, 
but he did not seek help.

The veteran's active duty service medical records have been 
requested several times from the National Personnel Records 
Center (NPRC), and are determined to be unavailable.  The 
veteran's medical records and personnel records from his 
service in the USAR and the ARNG have been associated with 
the claims folder.  The veteran's medical records reveal that 
he underwent examinations in July 1981, October 1985, and 
April 1989.  His psychiatric status was noted as normal on 
all three examination reports.  In reports of medical history 
from July 1981 and October 1985, the veteran denied 
depression, memory loss, and nervous trouble of any sort.  
The remainder of the medical records are negative for any 
mention of complaints, symptoms, or diagnoses of a 
psychiatric disorder.

The veteran's post-service medical records reveal that he was 
first diagnosed with OCD in November 1990 by M.M., M.D.  
Treatment records from November 1990 through January 1998 
reveal that the veteran reported that his checking and 
rechecking symptoms began when he left the military at age 
21.  In an April 1997 treatment letter, Dr. M.M. stated that 
the veteran "has a mental disability which hampers greatly 
his mental judgment.  He has been diagnosed as having 
obsessive-compulsive disorder."

Private medical treatment records from April 1992 through 
October 1998 reveal that the veteran treated at various 
medical institutions, primarily for a heart disorder.  
Diagnoses of and treatment for OCD with depression and memory 
loss were noted.

In February 1998, the veteran filed a claim for Social 
Security Administration (SSA) disability benefits.  In an SSA 
questionnaire, the veteran stated that he had a nervous 
condition since early childhood which became worse later in 
life.  He further stated that his OCD has bothered him for 
his entire lifetime, and that he stopped working in December 
1997 due to his OCD symptoms.  In September 1998, a 
psychiatric examination was conducted.  The examiner found 
that the veteran was unable to work and would probably be 
unable to work for a very long time in the future due to his 
OCD.  Subsequently, the veteran was awarded SSA disability 
benefits for an anxiety related disorder.

In March 1998, the veteran voluntarily admitted himself to 
the Mayo Clinic for evaluation and treatment of his 
depressive symptoms and OCD.  He was treated at the Mayo 
Clinic until May 1998.  Treatment records for that time 
period reveal that the veteran reported that his symptoms 
began 25-30 years ago, and that he was first diagnosed with 
OCD in the 1980's.  He also stated that his older brother has 
OCD symptoms and that several of his siblings have depressive 
symptoms, but there is no actual diagnosis of mental illness 
in his family.

Treatment records from the Mental Health Clinic of North Iowa 
from May 1998 through August 1998 reveal that the veteran 
reported a 30 year history of OCD and depression, and that 
his OCD began with compulsions of driving around the block to 
check to see if he had run over anyone.  The veteran further 
reported that he began receiving treatment for OCD in the 
mid-1980's, and that he was nervous and depressed as a child.  
The diagnosis was severe OCD and recurrent major depressive 
disorder (MDD) with psychotic features.

In May 2000, the veteran underwent a VA psychiatric 
evaluation.  The VA physician noted that the veteran was the 
only source of history, and he was not very reliable due to 
his memory loss.  The veteran reported that Dr. M.M. 
diagnosed OCD in the early 1980's, and that the treatment 
prescribed by Dr. M.M. was not helping, so he "quit."  The 
veteran further stated that he did not recall any mental or 
physical problems inservice, but that his problems 
immediately began when he got out of the service.  The 
diagnosis was deferred, rule out OCD, rule out MDD, rule out 
dysthymic disorder, and rule out dementia.  VA treatment 
records from November 1999 through June 2007 reveal that the 
veteran was treated for OCD, depression, and post-traumatic 
stress disorder.

In July 2002, M.L., M.D. submitted a letter stating that the 
veteran "has a long history of obsessive compulsive 
difficulties and though no specific ideology can be 
ascertained at this time, we know that environmental 
stressors can exacerbate this illness.  [The veteran] claims 
that a service related incident in fact did exacerbate his 
illness and I would recommend the Veteran's Affairs system to 
differentiate if that is indeed the case."

Several lay statements were submitted in May 2000 by the 
veteran's family members in support of his claim for service 
connection.  The statements reveal that the veteran seemed 
jumpy, depressed, moody, quiet, unfriendly, nervous, and 
apprehensive after he was discharged from service.  The 
veteran would drive around and around the block as if 
checking something, and he had a tendency to go back and 
check different things over and over.  He would leave the 
house and return several times to make sure that he hadn't 
left something behind.  

In June 2004, the veteran's wife submitted a statement in 
support of his claim, indicating that the veteran's OCD 
symptoms became worse when the Gulf War started due to his 
fear of being called back to active duty.  In March 2006, the 
veteran and his wife submitted a joint statement, revealing 
that while the veteran was stationed in Germany, he was in 
constant fear of being sent to Vietnam.  After he was 
discharged from active duty, the veteran tried to reenlist, 
but was rated Army RE-3A, which was explained to him as 
having a mental disorder.  The veteran joined the Army 
Reserves to try to overcome his checking and rechecking fear.  
The statement also indicates that a nurse said that the 
veteran had service-related OCD.

The Board finds that the evidence of record does not support 
a finding of service connection for a psychiatric disorder.  
There is a diagnosis of a current psychiatric disorder.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  However, there is no 
evidence of inservice incurrence of a psychiatric disorder.  
Moreover, the other evidence of record does not demonstrate 
that the veteran's psychiatric disorder is related to active 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  A psychiatric condition was not diagnosed until 
November 1990, more than 20 years after service discharge.  
38 C.F.R. §§ 3.307, 3.309; see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of  symptomatology, 
and failed to account for the lengthy time  period for which 
there is no clinical documentation of  disorder). 

Importantly, the medical evidence of record does not support 
a nexus between a psychiatric disorder and active service.  
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board must assess the credibility and 
probative value of the medical evidence in the record).  
Post-service medical records fail to show treatment for or 
diagnosis of a psychiatric disorder until more than 20 years 
after the veteran's discharge from active service.  Despite 
the veteran's assertions that he was first diagnosed with OCD 
in the 1980's by Dr. M.M., Dr. M.M.'s treatment records 
reveal that the veteran was not treated for or diagnosed with 
OCD until November 1990.  Further, the veteran's medical 
records from his USAR and ARNG service, from February 1968 
through August 1991, note a normal psychiatric status, and no 
complaints of OCD symptoms.  In addition, the veteran denied 
any depression, memory loss, or nervous trouble of any sort.  
With regard to the veteran's statement that a nurse said that 
the veteran's OCD was service-related, there is no evidence 
of record to support this statement.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995) (holding that "the connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence"); see 
also Marciniak v. Brown, 10 Vet. App. 198 (1997); Franzen v. 
Brown, 9 Vet. App. 235 (1996).  As pertains to the veteran's 
statement that he was denied reenlistment due to a mental 
disorder, there is no evidence of record to support that 
assertion.  As there is no competent medical evidence that 
the veteran's psychiatric disorder is related to active 
service, service connection for a psychiatric disorder is not 
warranted. 

The Board has also considered the veteran's own assertions 
and those of his wife and family members.  The Board finds 
that such assertions are not competent to establish, and are 
therefore not probative of, a medical nexus between the 
veteran's current psychiatric disorder and his service, or to 
any incident therein, in the absence of evidence that the 
veteran has the expertise to render opinions about medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
see also Espiritu v. Derwinski, 2 Vet.  App. 492, 495 (1992).

The weight of the competent evidence demonstrates that a 
psychiatric disorder began many years after the veteran's 
military service and is not shown to be related thereto.  As 
the preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v.  Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

Service connection for a psychiatric disorder, to include OCD 
with depression and memory loss, is denied. 


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


